Citation Nr: 1138888	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-13 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected coronary artery disease.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected hypertension.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from May 1971 to May 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May and June 2006 by the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

In the May 2006 rating decision, the RO granted service connection for coronary artery disease with a noncompensable evaluation, effective February 28, 2006.  In a December 2006 rating decision, the noncompensable rating assigned for coronary artery disease was increased to 30 percent, effective February 28, 2006.  

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in December 2007.  A copy of the transcript of this hearing has been associated with the claims file.

Thereafter, in November 2009, the Board rendered a decision in which it restored a 10 percent disability rating for service-connected residuals of a fracture of the left thumb, denied entitlement to a disability rating in excess of 30 percent for a service-connected anxiety disorder, denied service connection for bilateral hearing loss, and granted service connection for tinnitus.  It also dismissed the Veteran's appeal as to a claim of entitlement to a compensable rating for erectile dysfunction because of the Veteran's withdrawal of his appeal as to that issue.  In addition, the Board remanded the three claims issues set forth on the title page of this decision for additional development and adjudication.  The Board finds that there has been substantial compliance with its prior remand directives and, therefore, may proceed to adjudicate the Veteran's claims without prejudice to him.

FINDINGS OF FACT

1.  The service-connected CAD is not productive of more than one episode of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent; nor does it represent an exceptional disability picture.  

2.  The Veteran's service-connected hypertension is not productive of a diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more; nor does it represent an exceptional disability picture.

3.  The RO denied service connection for a back condition in an October 1997 rating decision.  The Veteran did not appeal that decision, and it is final.

4.  Some of the new evidence submitted subsequent to October 1997 in support of the Veteran's claim for service connection for a low back disorder is material.

5.  The Veteran's current low back disorder is not related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for the service-connected coronary artery disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107  (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3,  4.7, 4.100, 4.104, Diagnostic Code 7005 (2010). 

2.  The criteria for a disability rating in excess of 10 percent for service-connected hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.104, Diagnostic Code 7101 (2010).

3.  The October 1997 rating decision that denied service connection for a back condition is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2010).

4.  New and material evidence has been received, and the Veteran's claim for service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010)

5.  A low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's claim for an initial disability rating in excess of 30 percent for service-connected coronary artery disease, the Board notes that the Veteran's claim was originally one for service connection, which was granted in the May 2006 rating decision and was evaluated as nondisabling effective February 28, 2006 (the date the Veteran's claim for service connection was filed).  Thereafter, the Veteran disagreed with the noncompensable evaluation of this now service-connected disability.  Subsequently, in December 2006, a 30 percent disability rating was assigned effective February 28, 2006.  The Veteran has continued his appeal seeking a higher disability rating.  However, since the Veteran's claim was initially one for service connection, which has been granted, the Board finds that VA's obligation to notify him was met as the claim for service connection was obviously substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, any deficiency in either the timing or content of notice relating to the Veteran's appeal for an increased rating is not prejudicial to him.

With regard to the Veteran's claim seeking increased compensation for his already service-connected hypertension, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  In addition, the Federal Circuit determined that "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."

In this case, notice was sent to the Veteran in February and April 2006, prior to the initial adjudication of his claim, that informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  In March 2006, he was advised that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id., see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He was also advised on what evidence and/or information is necessary to establish entitlement to an effective date should benefits be granted.  The Board finds that these notices comply with VA's duty to notify the Veteran as to content and timing even though they were provided prior to the Court's decision in Vazquez-Flores, as amended by the decision by the Court of Appeals for the Federal Circuit in 2009.

In claims to reopen, as in this case for service connection for a low back disorder, VA must both notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  VA's Office of General Counsel issued informal guidance interpreting the decision in Kent as requiring that the notice provided specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial. VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).  In the present case, as the Board finds below that new and material evidence has been received and the claim reopened, any deficiency in the notice provided to the Veteran is not prejudicial.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.  The Veteran has submitted additional evidence to the Board with waiver of consideration by the Agency of Original Jurisdiction (i.e., the RO).  He has not identified any additional information or evidence to support his claim that has not already been obtained.   Consequently, the Board finds that VA has complied with its duty to assist the Veteran in this aspect.

With regard to the Veteran's claims for increased disability ratings, the duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations (both heart and hypertension) in March 2006, August 2006 (with an addendum provided in October 2006), and August 2008.  Significantly, the Board observes that the Veteran does not report that these conditions have worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

As for the Veteran's claim to reopen for service connection for a low back disorder, generally the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, when a claim is one to reopen a finally decided claim, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2008).  Nevertheless the Veteran was provided with a VA examination related to this claim in October 2006 and an addendum to the report of that examination was provided in December 2006.  The reports related to this examination reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Claims for Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's claim for a higher evaluation for coronary artery disease is an original claim that was placed in appellate status by his disagreement with the initial rating award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

With regard to the Veteran's claim for a higher evaluation for hypertension, while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Coronary Artery Disease 

The Veteran is currently assigned a 30 percent rating for coronary artery disease.  

Evaluations of arteriosclerotic heart disease (coronary artery disease) are assigned under the provisions of 38 C.F.R. 4.104, Diagnostic Code 7005.  The schedular criteria provide that a 10 percent rating is warranted when the evidence shows workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, where continuous medication is required.  A 30 percent rating is warranted when there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when there is documented coronary artery disease manifested by more than one episode of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The highest rating, 100 percent, is warranted when there is evidence of chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular (LV) dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

According to Note (2) of 38 C.F.R. § 4.104, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  This Note also provides that, when the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 

Even if the requirement for a 10 percent (based on the need for continuous medication) or 30 percent (based on the presence of cardiac hypertrophy or dilatation) evaluation is met, METs testing is required in all cases except when the left ventricular ejection fraction has been measured and is 50 percent or less.  38 C.F.R. § 4.100(b)(2).

Here, in comparing the Veteran's symptoms to the rating criteria, the Board finds that that the service-connected coronary artery disease does not warrant an evaluation in excess of the currently assigned 30 percent.

Private treatment records show that, in February 2006, the Veteran underwent a left heart catheterization, selective coronary angiography, and left ventriculography due to an abnormal stress test.  The left ventriculography demonstrated that there was normal left ventricular size and function with an estimated ejection fraction of 65 percent.  Left ventricular end-diastolic pressure was measured at 20 mmHg.  There was no aortic gradient or mitral regurgitation.  Coronary arteriography demonstrated that the left main coronary artery and the left anterior descending coronary artery were normal.  The left circumflex coronary artery system showed minimal irregularities, but no obstructive disease was detected.  The right coronary artery showed minimal irregularities but no significant obstructions were detected.  The assessment was minimal non-occlusive coronary artery disease with preserved left ventricular function.  

VA treatment records show that, in July 2006, the Veteran was admitted to the VA hospital with complaints of pressure like left sided chest pain with exertion radiating to the left shoulder associated with shortness of breath.  The initial assessment was angina - new onset.  On July 18, 2006, he underwent a myocardial perfusion scan.  The impression was a normal left ventricle ejection fraction of 52 percent and mild hypokinesia of the septal and inferior walls; however no perfusion abnormalities were noted.   After pharmacologic stressing for just over 8 1/2 minutes, the Veteran achieved "a work level of max. METS: 1.0."  The final diagnosis was that there was a mild abnormality.  The cardiologist's review note of July 19, 2006, however, indicates that the test was normal, and the Veteran could be discharged from the hospital.  The final diagnosis was chest pain ischemia ruled out.    

In August 2006, the Veteran underwent VA examination at which he complained of angina, dyspnea, fatigue, dizziness and syncope.  The examiner noted there was no history of congestive heart failure or myocardial infarction.  The Veteran reported he could walk only about 30 to 40 feet before having to stop and rest.  He is able to help with light house work and some outside yard work, but has difficulty with fatigue with activities requiring more exertion (such as using the self-propelled lawn mower versus the riding lawn mower).  He reported his condition affects his activities of daily living only in that he does not have the stamina to perform activities he used to.  He reported having fatigue and experiencing dyspnea easily.  However, he is able to perform his basic activities of daily living such as grooming, eating, bathing, etc.  For recreation, he reported still enjoying fishing and also babysitting his two grandchildren.  He reported being able to drive without difficulty and taking and picking up his grandchildren from school.  

Physical examination was essentially normal.  Diagnostic testing conducted included an electromyocardiogram (EKG) and a Stress Thallium test, which were both noted to be normal.  The assessment was no acute cardiovascular disease.  The Veteran's claims file was returned to the examiner in October 2006 with a request to review the claims file and prepare an addendum providing estimated METS as none were given in the main report.  After reviewing the claims file and the Veteran's current activity level, the examiner estimated METs to be at 5 to 6.  The Board notes that, based on this evidence, the current 30 percent disability rating was assigned.

The Veteran underwent a second VA examination for his coronary artery disease in August 2010.  The examiner noted there was no history of myocardial infarction, rheumatic fever, heart rhythm disturbance, valvular heart disease, congestive heart failure or other heart disease, but there is a positive history of hypertension, hypertensive heart disease, angina, dizziness, syncope, fatigue and dyspnea.  On physical examination, there was no evidence of congestive heart failure or pulmonary hypertension.  Heart sounds were normal and there was a normal rhythm.  A stress test was conducted which demonstrated mild inferior ischemia of the left ventricle suggesting right coronary disease; no irreversible ischemia; and mild chamber dilatation and hypertrophy.  Left ventricle ejection fraction was 57 percent with normal kinetic wall motion of the left ventricle.  METs were 10.0.  On x-ray, the heart was normal in size.  It was noted that the Veteran had retired in April 2006 due to medical problems involving arthritis of his back, knees, hand and hips.  The assessment was coronary artery disease with mild ischemia on nuclear GXT.  The examiner stated there were no effects on the Veteran's usual occupation or activities of daily living, except that he gets tired easily after cutting grass or working outdoors.  He can drive but cannot exercise or play any sports.

Based on the foregoing, the Board finds that the evidence fails to establish that the criteria for a disability rating higher than 30 percent has been met.  There is no evidence that the Veteran has congestive heart failure or has ever had an episode of acute congestive heart failure.  Furthermore, the evidence fails to establish that the Veteran has a workload of five or less METs resulting in dyspnea, fatigue, angina, dizziness or syncope.  Although the examiner who conducted the August 2006 VA examination estimated the Veteran's METs at five to six based on his report of shortness of breath, palpitations, dizziness, and syncope, at the VA Cardiology Consult in July 2006 (one month prior), the Veteran denied having shortness of breath (dyspnea) on exertion, palpitations, dizziness, and syncope.  In addition, the Board notes that, although the July 2006 report of the myocardial perfusion study indicates that METS were 1.0, the report also states that, after pharmacological stressing for 8 minutes: 37 seconds, the Veteran achieved a work level of max.  The Board finds, therefore, that the notation of METS as 1.0 must be a typographical error since the report narratively states that maximum work level was achieved.  This finding is further supported by the cardiologist's finding that the test was normal.  Thus, the Board finds that the above evidence is not the basis for granting a higher disability rating.  

The Board does acknowledge, however, that the Veteran has consistently reported that he tires easily after activity and has fatigue after more strenuous activities such as mowing his lawn with a self-propelled mower.  However, the Board finds this evidence to be more reflective of the 30 percent rating criteria as the severity of the Veteran's fatigue is not as severe as that contemplated by one who has METs of five or less.  Furthermore, the Board notes that the August 2006 examiner estimated the Veteran's METs but at the August 2010 VA examination, a stress test was conducted that demonstrated the Veteran had METs of 10, which is considered normal.  Finally, the Board notes that the evidence establishes that the Veteran's left ventricle ejection fraction has been consistently greater than 50 percent (52 percent, 65 percent, and 57 percent as shown in the February 2006 cardiac catheterization
 report,  the July 2006 myocardial perfusion study report, and the August 2010 VA examination report, respectively), which is considered normal.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran's disability picture is consistent with a disability rating higher than 30 percent.  In making this decision, the Board acknowledges that the August 2010 stress test shows mild inferior ischemia of the left ventricle which was suggestive of right coronary artery disease; however, there was no irreversible ischemia noted.  It also showed that there is mild chamber dilatation and hypertrophy.  However, none of these findings are shown to cause any symptoms or functional impairment of the Veteran beyond what he has already been assessed as his METs, which measures his workload capacity, was normal at 10.  Finally, the Board acknowledges that the Veteran has been treated twice (in July 2006 and June 2009) with complaints of chest pain; however, perfusion study in July 2006 was normal and EKG done in June 2009 was normal.  Consequently, the August 2010 examiner characterized these episodes of chest pain as atypical with tests for a cardiac origin normal.  The Board finds this evidence to be inadequate to establish that a higher disability rating is warranted under the VA rating schedule.

Finally, the Board must consider whether referral for consideration of an extraschedular disability rating is warranted under 38 C.F.R. § 3.321(b).  It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).  In the exceptional case, however, to accord justice, where the schedular evaluations are found to be inadequate, the Secretary is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).   

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  In other words, whether the disability picture presented in the record is adequately contemplated by the rating schedule.  In doing so, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.   

In the present case, the evidence does not show, nor has the Veteran contended, that the rating schedule does not contemplate the disability picture presented by his service-connected coronary artery disease.  Although, as previously noted, there were some minor abnormal findings on the myocardial perfusion test done in July 2006 and the stress test done in August 2010, these abnormal findings do not render the Veteran's disability picture to be so extraordinary as to render the rating schedular inadequate to rate this disability, and the Veteran has not so contended.  Rather, the Veteran's disability picture clearly is contemplated by the schedular rating criteria.  Consequently, the Board finds that the Veteran's coronary artery disease does not present an extraordinary disability picture and, therefore, the preponderance of the evidence is against referral for consideration of an extraschedular disability rating under 38 C.F.R. § 3.321(b).

The preponderance of the evidence being against the Veteran's claim for a higher disability rating for his service-connected coronary artery disease, the benefit of the doubt doctrine is not for application.  Consequently, the Veteran's appeal must be denied.

Hypertension

The Veteran's hypertension is currently evaluated as 10 percent disabling under Diagnostic Code 7101.  Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension), provides for a 60 percent rating when diastolic pressure is predominantly 130 or more; a 40 percent rating when diastolic pressure is predominantly 120 or more; a 20 percent rating when diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more; and a 10 percent rating when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or an individual has a history of diastolic pressure predominantly 100 or more that requires continuous medication for control.  38 C.F.R. § 4.104, Code 7101.  Note 1 to Diagnostic Code 7101 requires that hypertension or isolated systolic hypertension be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Code 7101, Note 1.

After considering all the evidence, the Board finds that the evidence fails to show that the Veteran's diastolic pressure is predominantly 110 or more or that his systolic pressure is predominantly 200 or more.  The Board acknowledges that the medical evidence demonstrates that the Veteran had infrequent elevations of his blood pressure over the years under review; however, none of these treatment records demonstrate that his hypertension is productive of a diastolic pressure predominantly 110 or more or a systolic pressure predominantly 200 or more.  Rather, even during these times of elevations, the highest the Veteran's diastolic pressure got was to 106, which was on June 24, 2009 (reading taken was 163/106).  In addition, the highest his systolic pressure ever got was 178, which was taken on December 27, 2007 (reading was 178/92).  The Board notes that this treatment note indicates the Veteran was being admitted to ambulatory surgery for a colonoscopy that day.  A systolic pressure of 175, which was also taken on June 24, 2009 (reading 175/101), but as this reading was 18 months after the 178, it cannot establish a showing that the Veteran's systolic pressure was predominantly that high.  Even if it were, it still would not meet the criteria for a higher disability rating under Diagnostic Code 7101.

In general, the Board finds that the VA treatment records show the Veteran's hypertension to be well controlled, although somewhat labile, with diastolic pressures ranging from the 70s to the 90s and systolic pressures ranging from the 110s to the 140s, but mostly somewhere in the middle of these ranges.

In addition, the Veteran underwent VA examinations for his hypertension in March 2006 and December 2010.  At the March 2006 VA examination, his blood pressure was taken three times - sitting, lying and standing - which were 160/95, 144/82 and 157/92, respectively.  The Veteran reported no symptoms from his hypertension.  The examiner noted that the Veteran takes medication daily for control of his hypertension.  The Board notes that the readings for when the Veteran was sitting and standing are on the higher side, but still do not meet the criteria for the next higher rating under Diagnostic Code 7101. 

At a VA heart examination conducted in August 2006, the Veteran's blood pressure was also taken three times - sitting, lying and standing - which measured 143/82, 152/97 and 147/90, respectively.  As with the previous examination findings, two of these readings are a little on the higher side, but again fail to meet the rating criteria for the next higher disability rating under Diagnostic Code 7101.

Finally, the Veteran underwent another VA examination for his hypertension in August 2010.  His blood pressure was taken three times and measured 127/79, 133/80 and 137/87, respectively.  His course since onset was noted to be stable.  The Veteran was noted to be on medications (Valsartan (an angiotension II receptor) and Hydrochlorothiazide (a Thiazide diuretic)) for his hypertension.  The examiner's assessment was hypertension but, as documented, blood pressure is well controlled.  

Based upon the foregoing, the Board concludes that the preponderance of the evidence is against finding that a disability rating in excess of 10 percent for service-connected hypertension is warranted on a schedular basis.  

Finally, the Board must consider whether referral for consideration of an extraschedular disability rating is warranted under 38 C.F.R. § 3.321(b).  The applicable laws and regulations were previously set forth and will not be reiterated but are incorporated herein.

In the present case, the evidence does not show, nor has the Veteran contended, that the rating schedule does not contemplate the disability picture presented by his service-connected hypertension.  The Veteran's service-connected hypertension has been essentially well controlled with medication with systolic pressures predominantly in the 120s to 130s and diastolic pressures predominantly in the 80s.  Consequently, the Board finds that the Veteran's hypertension does not present an extraordinary disability picture and, therefore, the preponderance of the evidence is against referral for consideration of an extraschedular disability rating under 38 C.F.R. § 3.321(b).

The preponderance of the evidence being against the Veteran's claim for a higher disability rating for his service-connected hypertension, the benefit of the doubt doctrine is not for application.  Consequently, the Veteran's appeal must be denied.

III.  Claim to Reopen

The Veteran's claim for service connection for a low back disorder was last denied by the RO in a rating decision issued in October 1997.  Rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with this rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final rating decision, October 1997 in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Subsequent to the RO's consideration of this appeal, the United States Court of Appeals for Veterans Claims (Court) decided the case of Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, the Court concluded that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA." 

Furthermore, pursuant to Shade, evidence is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Specifically, a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and (B) establishes that the veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disorder or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided). 

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is evidence that has been added to the record since the last final and binding October 1997 rating decision.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis). 

New evidence received since that October 1997 denial consists of private treatment records, VA treatment records, VA spine examination report from October 2006, a December 2006 addendum to the October 2006 VA examination report, and the Veteran's statements and testimony. 

The Board notes that the Veteran's claim was previously denied because, although having been treated in service for complaints regarding his back, his retirement examination was unremarkable for objective evidence of any chronic residual disability and the post-service medical evidence did not produce any evidence of complaints or findings of a current back condition.  Essentially, the RO determined that there was no evidence of a chronic back disability in service and no evidence of a current disability at the time the decision was rendered.  Thus, in order to be material, the new evidence must relate to at least one of these missing elements. 

In June 2004, the Veteran filed a claim seeking to reopen his claim for service connection for a low back disorder.  With this claim, he submitted a copy of a VA x-ray report of the lumbar spine that demonstrates there were findings of diffuse degenerative changes of the lumbar spine with narrowing of the intervertebral spaces between the vertebrae at multiple levels.  There was also a minimal wedging deformity of T12 and L1, possibly due to old trauma.  The impression was degenerative joint disease.

In addition, the Veteran submitted private treatment records that contain the report of a magnetic resonance imaging (MRI) scan taken in January 2007.  This MRI revealed that there were degenerating discs as well as bulging discs at multiple levels with no areas of frank disc protrusions or herniations.  Prominent posterior facets suggested degenerative changes but no secondary spinal canal stenosis was suggested.  

The Veteran was provided a VA examination in October 2006.  As part of the examination, x-rays were performed and noted to demonstrate degenerative osteoarthritis involving the lumbar spine manifested by osteophytes and some decrease in the intravertebral distance throughout.  There were no compression fractures or evidence of spondylolisthesis.  The pedicles were intact.  There was sclerosis involving the SI joints bilaterally.  The soft tissues were normal.  The examiner's diagnosis was that the Veteran had degenerative osteoarthritis involving the lumbar spine.

Consequently, this new evidence establishes that the Veteran has a current low back disorder subject to service connection, which was an element that was previously not found.  The Board finds, therefore, that this evidence is new and material and adequate under Shade to reopen the Veteran's claim for service connection for a low back disorder.

The Veteran's claim for service connection for a low back disorder having been reopened, the Board must now turn to the merits of the claim.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

As previously discussed, the current evidence establishes that the Veteran has a current low back disorder.  Thus, the remaining questions are an in-service incurrence and a nexus between that and the current low back disorder.

Service treatment records shows that, on entrance examination in May 1971, the Veteran denied having a history of any back trouble and none was found on examination.  Furthermore, no spine abnormality was noted on periodic examination in June 1974.  The first treatment note showing complaints of lower back pain is from June 1981.  This note indicates the Veteran complained of lower back pain for three weeks with painful movement and the pain extending on the right side to the lower hip.  Physical examination did not demonstrate pain on palpation, discoloration or edema.  There was full range of motion without pain.  There was no costovertebral angle tenderness.  It was noted there was no history of trauma.  The impression was muscle pain.  The Veteran was seen again on September 1, 1981 with continued complaints of back pain on the right side intermittently for two months and that it is now in the right buttock.  Physical examination showed he had full range of motion without crepitation.  There was no discoloration or edema.  The impression was muscle spasm.  He was referred to Physical Therapy where he complained of right buttock pain times one month status post catching himself from falling in a ditch.  Physical examination showed active range of motion was within normal limits and without pain.  Straight leg raises were to 90 degrees without pain.  There was point tenderness in the right buttock.  The assessment was mild right sciatica.  He underwent physical therapy for five days and reported a 50 percent improvement.  It was noted he would continue to do stretching exercises on his own and he was discharged from physiotherapy.  

On periodic examinations in July 1985 and June 1986, the Veteran denied having any history of recurrent back pain, and no spine abnormality was noted on examination.  The next complaint of lower back pain is not seen until July 1986.  He complained of low back pain for five days stating it began with strenuous activity.  He described it as "feeling tight."  Physical examination revealed minimal right paraspinal spasm, and tenderness at the sacroiliac joint.  The impression was back strain with mild spasm.  

His next complaint of back pain was in October 1990 when he went the Emergency Room with complaints of pain in the lower right side and back for approximately two weeks.  He stated the pain was in the right lower back affected by movement.  Physical examination revealed tenderness in the right lower back but no vertebral body tenderness, and questionable spasm of the paraspinatous muscles in the lumbar region.  The assessment was lumbar strain.  

On periodic examination (over 40 exam) in May 1991, the Veteran again denied having a history of recurrent back pain and no abnormality was noted on examination.  The final treatment note in service showing complaints of lower back pain was in September 1992.  At that time, the Veteran reported with lumbar pain secondary to doing sit ups.  Physical examination was positive for lumbar spasm and pain.  The assessment was low back strain.  

In December 1993, the Veteran underwent a retirement physical examination.  The Veteran again denied having a history of recurrent back pain.  Physical examination again was negative for any abnormality of the spine.  The Veteran was discharged from service in May 1994.  

Post-service medical evidence fails to show any complaints of or treatment for low back problems until March 2004 when the Veteran was seen at VA by his primary care physician and complained of having increased right hip and lower back pain.  He stated that he felt sharp pain in his lower back as he was putting files back into a cabinet while at work.  Physical examination revealed range of motion of the bilateral hips was intact and there was no tenderness on palpation of the lumbosacral spine.  The assessment was lower back pain and he was sent for an x-ray.  As previously stated, that x-ray showed degenerative joint disease of the lumbar spine.  Subsequent medical records continue to show complaints of low back pain but not frequent treatment therefor.

The Veteran underwent a VA examination in October 2006 at which he complained of pain, without radiation, stiffness and weakness in the low back.  Physical examination revealed tenderness to palpation of the lumbar spine with limited forward flexion of the thoracolumbar spine.  X-rays were noted to show degenerative osteoarthritis manifested by osteophytes and some decrease in the intravertebral distance throughout; no compression fracture; and no evidence of spondylolisthesis.  The diagnosis was degenerative osteoarthritis involving the lumbar spine.  The examiner did not provide a medical nexus opinion in this report; however, the claims file was returned to him and an addendum was issued in December 2006 in which a medical nexus opinion was given.  

In rendering this opinion, the examiner stated that one cause of degenerative joint disease of the lumbar spine, according to medical literature, is attributed to increased mechanical wear.  The majority of degenerative joint disease is the result of mechanical instabilities or aging changes within the joint.  This includes old age degenerative arthritis and, in younger subjects, may be the result of injuries, bruises.  The examiner noted that the Veteran was diagnosed with a lumbar strain while in service.  He explained that lumbar strains usually occur with a sudden stressful injury to the low back region, causing stretching or tearing of the muscle/tendons/ligaments of the low back region.  The muscles are large in this area and when a strain occurs, severe low back pain is the result.  Additionally, the examiner stated that, according to medical literature, the prognosis is excellent for a complete recovery of a lumbar strain injury.  The muscle typically recovers nearly 100 percent with some minimal scar tissue, if there was tearing of the muscle.  

The examiner also stated that weight which hangs out in front of the spine causes chronic spasms in the low back region.  When the back muscles contract to hold the belly up, abnormal forces on the spine result in disc degeneration and arthritis of the spine.  The examiner noted that the Veteran, upon examination, had an "obtuse" belly; however, it is not known how long this condition had lasted.  According to his records, the examiner traced the Veteran's BMI (body mass index) (which is a predictor of unhealthy waist circumference) to at least 1999, in accordance with his electronic records.  The examiner stated that this is considered, therefore, a chronic condition (chronically elevated BMI).  

Based upon the scientific support, medical literature, the Veteran's records and history, the examiner opined that the Veteran's current lumbar condition and his in-service lumbar pain/strain are not at least as likely as not to be related.  

The Veteran appeared and testified at a hearing before the undersigned in December 2007.  At that time, he testified that he initially injured his back in service in 1981 from a fall off a log and then reinjured it again in the 1990s when he slipped and fell and from doing sit ups.  He testified that, after the initial injury in 1981, he continued to have back problems while in service and that he would self-treat his back pain with hot pads and "hot cream" or the medic on the range would give him something.  In response to the question of whether he has continued to have back problems ever since then (presumably meaning service), the Veteran responded, "It always hurts."

After consider the evidence, the Board finds that the competent, credible and persuasive evidence is against finding that the Veteran's current low back disorder, currently diagnosed as degenerative joint disease or degenerative osteoarthritis, is related to his military service.  

First, despite the Veteran's testimony of a continuity of back pain in service, the service treatment records fail to demonstrate that he had a chronic low back disorder while in service.  The service treatment records show he was seen on three separate occasions for back pain during a period of approximately 13 years, each episode was several years apart, and that almost all episodes had some reason for the onset of pain.  He was at most diagnosed to have a lumbar strain that was not characterized as chronic.  Moreover, the Veteran's periodic examinations speak strongly against a finding of a chronicity in service as the Veteran denied at each examination following 1981 of having recurrent back problems and no objective findings of any spine abnormalities were made on physical examination, including at the Veteran's retirement examination conducted in December 1993 after 23 years in service.  Thus, the Board finds that the Veteran's testimony as to chronicity in service given more than 13 years after his discharge from service lacks credibility when compared to the contemporaneous service medical evidence.  Based on the foregoing, the Board concludes that the evidence fails to establish that the Veteran had a chronic low back disorder in service.

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).  Service connection may also be warranted if the competent and credible evidence of record establishes that the disability was incurred in service. 

The Board notes that the Veteran's testimony is not clear as to a continuity of symptomatology since service as his response to his representative's question was that "it always hurts," which is in the present tense rather than the past tense indicating the Veteran was referring to how it feels now instead of how it has felt since service.  Furthermore, the VA treatment records are silent for any complaints of or treatment for low back pain since service until March 2004, almost 10 years after the Veteran's discharge from service.  Silence in these treatment records of any complaints of or a diagnosis of any low back disorder speaks strongly against finding there was a continuity of symptomatology since service.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Based on the foregoing, therefore, the Board finds that the persuasive evidence is against finding that there was a continuity of symptomatology since service.

Thus, the only remaining way to establish entitlement to service connection is through a medical nexus opinion.  The only medical nexus opinion of record, which was provided by the October 2006 VA examiner, is against the Veteran's claim.  The Board finds no reasons to find this medical opinion to be inadequate.  It was clearly based upon a review of the Veteran's claims file, medical records, medical literature and physical examination of the Veteran.  It is factually accurate, well articulated and supported by a sound rationale as well.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.).  The Veteran has not presented any opposing medical opinion by a medical professional as to the cause of his current low back disorder.  Consequently, the Board finds the VA examiner's medical opinion to be highly probative as to the issue of whether there is a nexus between the Veteran's current low back disorder and the in-service treatment for low back pain, which he opines there is not.

The only evidence, therefore, indicating that a relationship exists between the Veteran's current low back disorder and his military service is the Veteran's own lay opinion.   As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Board acknowledges that the Veteran is competent to state what he has experienced; however, he is not competent to relate multiple episodes of low back pain to one etiology or diagnosis as such requires medical expertise.  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, his statements are afforded little weight as to whether a nexus exists between his current low back disorder and his military service.

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against finding that the Veteran's current low back disorder is related to his military service.  The preponderance of the evidence being against the Veteran's claim, the benefit of the doubt doctrine is not for application.  Consequently, service connection for the Veteran's current low back disorder must be denied.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for service-connected coronary artery disease is denied.

Entitlement to a ex rating in excess of 10 percent for service-connected hypertension is denied.

New and material evidence has been received, and the Veteran's claim for entitlement to service connection for a low back disorder is reopened.

Entitlement to service connection for a low back disorder is denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


